Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 7, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  158486                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
                                                                                                        Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  v                                                                  SC: 158486                                          Justices
                                                                     COA: 337686
                                                                     Tuscola CC: 13-012652-FH;
                                                                                 16-013674-FH
  JOHN DAVID VANDERPOOL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 7, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Tuscola Circuit Court had jurisdiction to extend the
  defendant’s probationary term in September 2015; and (2) whether the extension of the
  probationary term without notice or a hearing violated the defendant’s due process rights.
  Compare People v Marks, 340 Mich. 495 (1954), with Gagnon v Scarpelli, 411 U.S. 778
  (1973). In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 7, 2019
           s0604
                                                                                Clerk